DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2019 has been entered.
 
Status of Claims
This action is in reply to the request for continued examination filed on October 29, 2019.
The amendment to the specification filed October 29, 2019 is entered.
Claims 1-8 are currently pending and have been examined.
Claim 2 and 6 are withdrawn from further consideration.
Claims 1 and 8 are amended.
Applicant’s argument on Page 5 of the Remarks filed October 29, 2019, overcomes the objection to the drawings, set forth in the Office Action mailed July 29, 2019.  The objection is withdrawn.
Applicant’s amendment to Claim 1 overcomes the objection to the specification for lacking antecedent basis, set forth in the Office Action mailed July 29, 2019.  The objection is withdrawn.
Applicant’s amendment to Claims 1 and 8 overcomes the objection to the claims for informalities, set forth in the Office Action mailed July 29, 2019.  The objection is withdrawn.
Applicant’s amendment to Claim 1 overcomes the rejection to the claims under 35 USC § 112(b) for indefiniteness, set forth in the Office Action mailed July 29, 2019.  The rejection is withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“heat from the plurality of heat-source devices is transmitted through the fluid path” in Claims 1 and 8; 
“the plurality of heat-source devices are operated as a number of units according to a number of operating units notification signal and operated so as to set fluid in the fluid path to a predetermined value ” in Claims 1 and 8
“the thermal adjustment device configured to generate the number of operating units notification signal… calculate the thermal demand… generate the instruction value” in Claims 1 and 8.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “heat-source devices”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "devices" coupled with functional language “heating”, “operating”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
The term "device" is not a recognized term for structure that performs the heating or operable to set fluid path to a predetermined value function, or generating, calculating and generating the instruction value.  It is a generic placeholder that substitutes for the word "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“[r]eference numeral 0101 represents a refrigerator (when it is used as heating, instead of freezing function, it is operated as a heating function.  This is collectively referred as to a “heat-source device)" (see paragraph [0011]).  
“[t]he thermal demand adjustment device 0109 can be realized as a general computer.” (see paragraph [0022])
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has added the limitation “wherein the thermal demand is obtained by subtracting a total current cold water demand from a total cold water demand at a time later than a current time“ in Claims 1 and 8.  Paragraph [0022] of the specification as originally filed, describes “[t]he thermal demand adjustment device outputs an air-conditioning setting temperature to the air conditioner 0103 at constant intervals such as every 10 minutes, based on the cold water load information of the refrigerator 0101, measurement value information of the sensor function 0104, and setting information of the input function 0105, and the refrigerator 0101 outputs the increase or decrease stage instruction.” Paragraphs [0046]-[0052], describes the process for recognizing the trend information of the cold water demand and applying the information to determine a thermal demand; thus the thermal demand is based in part off a predicted total cold water demand.  However, nowhere in the specification, does it make mention of calculating the thermal demand by employing a total cold water demand at a time later than a current time.   Furthermore, how can the cold water demand at a later time be determined, when the later time has not occurred?  Further, as evidenced above, and demonstrated below via the prior art rejection, the claims, drawing nor the specification, 
Claims 3-5 and 7 are rejected as depending from the rejected Claim 1.

	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “wherein the thermal demand is obtained by subtracting a total current cold water demand from a total cold water demand at a time later than a current time” in Claims 1 and  8 render the claims indefinite.  One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding the limitation "cold water demand at a time later than the current time” as called for in independent claims 1 and 8, creates such an inconsistency between the claims and the description that it 
Further, the claims are unclear with regard to the total water demand at a time later being based on a predicted value since the claims fail to define a “predicted variable” of any type or actually state how a prediction occurs.  The claim calls for trend categories (i.e. increasing, decreasing, or not greatly changing), but never states determining an exact rate of increase/decrease, and based on the rate, calculating a thermal demand for some future time.  
Claims 3-5, and 7 are rejected as depending from the rejected Claim 1. 

Claimed Subject Matter
Claims 1, 3-5 and 7-8 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including wherein the thermal demand is obtained by subtracting a total current cold water demand from a total cold water demand at a time later than a current time. However, this claim cannot be considered "allowable" at this time due to the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.  
Specifically, the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following:
wherein the thermal demand is obtained by subtracting a total current cold water demand from a total cold water demand at a time later than a current time.
The closest prior art of record is (U.S. Patent No. 6,453,993) Bujak et al. hereinafter “Bujak.”
The closest prior art Bujak teaches a system for controlling the delivery of either heated or cooled water to a plurality of heat source devices that includes a thermal demand adjustment device and a processor configured to generate signals, calculate  the thermal demand exchanged in the air conditioner and generate an instruction value, which does not obtain the thermal demand by subtracting a total current cold water demand from a total cold water demand at a time later than a current time.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Response to Arguments
Applicant's arguments filed October 29, 2019, with respect to Claims 1, 3-5, 7 and 8, have been fully considered and are persuasive.  The Final Rejection of July 29, 2019 has been withdrawn.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763  
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763